    Case 3:20-cv-00670-JPG Document 17 Filed 10/21/20 Page 1 of 6 Page ID #43




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JEREMY MITCHELL, #466864,                             )
                                                          )
                  Plaintiff,                              )
                                                          )
    vs.                                                   )         Case No. 20-cv-00670-JPG
                                                          )
    LIEUTENANT COLLINS                                    )
    and JOHN DOES 1-3,                                    )
                                                          )
                  Defendants.                             )

                                    MEMORANDUM & ORDER

GILBERT, District Judge:

          Plaintiff Jeremy Mitchell filed this action pursuant to 42 U.S.C. § 1983. 1 (Doc. 1). In the

Complaint, Plaintiff claims he was attacked by several unknown officers (John Does 1-3) during

his detention at St. Clair County Jail on July 22, 2018. (Id. at 6). He seeks money damages from

the defendants. (Id. at p. 7).

          The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner Complaints and filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails

to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).



1
 Plaintiff used this Court’s standard civil rights complaint form to prepare his Complaint. In doing so, he
checked boxes designating this as an action brought pursuant to 42 U.S.C. § 1983, 28 U.S.C. § 1331
(Bivens), and 28 U.S.C. §§ 1346, 2671-2680 (Federal Tort Claims Act). Because Plaintiff is suing individual
officers for allegedly violating his federal constitutional rights while acting under color of state law, this
action is appropriately brought under 42 U.S.C. § 1983. To the extent he intended to bring any claims
pursuant to Bivens or the FTCA, Plaintiff has failed to state a claim for relief. Accordingly, the Bivens and
FTCA claims should be considered dismissed without prejudice.
                                                      1
 Case 3:20-cv-00670-JPG Document 17 Filed 10/21/20 Page 2 of 6 Page ID #44




                                          The Complaint

       Plaintiff sets forth the following allegations in the Complaint (Doc. 1, p. 6): On or around

July 22, 2018, Plaintiff was taken into custody at St. Clair County Jail. Officer John Doe 1 slapped

Plaintiff and threw him into the holdover tank. The officer made it clear that he was placing

Plaintiff in the tank in order to encourage other detainees to attack him. Officers John Doe 1, 2,

and 3 then threw Plaintiff into the hallway and beat him. Plaintiff suffered bruising and other

injuries to his head, eye, and body. When he sought medical treatment, Nurse Jane Doe told

Plaintiff that he deserved to be beaten. (Id.).

                                      Preliminary Dismissals

       Before addressing Plaintiff’s claim, the Court must consider two preliminary matters.

       First, Lieutenant Collins is named as a defendant in the case caption, but he is not

mentioned in the statement of claim. Plaintiff cannot proceed with a claim against this defendant,

simply because of his supervisory role at the Jail. To state a claim under Section 1983, the plaintiff

must establish that he was deprived of a constitutionally protected right by a defendant who acted

under color of state law. McNabola v. Chicago Transit Auth., 10 F.3d 501, 513 (7th Cir. 1993);

Patrick v. Jasper Cnty., 901 F.2d 561, 565 (7th Cir. 1990). A government official may not be held

liable for the unconstitutional conduct of a subordinate. Ashcroft v. Iqbal, 556 US. 662, 676

(2009). Liability hinges on personal involvement in or personal responsibility for the deprivation

of a constitutional right. Knight v. Wiseman, 590 F.3d 458, 462-63 (7th Cir. 2009) (citation

omitted). Absent any allegations suggesting that Lieutenant Collins was involved in violations of

Plaintiff’s constitutional rights, all claims against this individual shall be dismissed without

prejudice.




                                                  2
    Case 3:20-cv-00670-JPG Document 17 Filed 10/21/20 Page 3 of 6 Page ID #45




        Second, Nurse Jane Doe is mentioned in the statement of claim, but she is not named as a

defendant. When parties are not listed in the caption, this Court will not treat them as defendants,

and any claims against them should be considered dismissed without prejudice. See FED. R. CIV.

P. 10(a) (noting that the title of the complaint “must name all the parties”); Myles v. United States,

416 F.3d 551, 551-52 (7th Cir. 2005) (holding that to be properly considered a party, a defendant

must be “specif[ied] in the caption”). Accordingly, all claims against Nurse Jane Doe are

considered dismissed without prejudice.

                                                   Discussion

        Based on the allegations, the Court finds it convenient to designate a single claim in the

pro se Complaint:

        Count 1:          Officers John Doe 1, 2, and 3 subjected Plaintiff to the unauthorized
                          use of force at St. Clair County Jail on or around April 22, 2018.

Any other claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly. 2

        Count 1 survives screening against Officers John Doe 1, 2, and 3 under the Fourth,

Fourteenth, and/or Eighth Amendments. Although the applicable legal standard is not yet clear,

this can be sorted out as the case proceeds. In order to bring an excessive force claim under the

Fourth Amendment (applicable to arrestees) or Fourteenth Amendment (applicable to pretrial

detainees), a plaintiff need only show that the force that was knowingly used against him was also

objectively unreasonable. Kingsley v. Hendrickson, 576 U.S. 389 (2015). In order to pursue this

claim under the Eighth Amendment (applicable to prisoners), a plaintiff must show that force was

applied “maliciously and sadistically.” Wilkins v. Gaddy, 559 U.S. 34, 37 (2010). The allegations



2
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
 Case 3:20-cv-00670-JPG Document 17 Filed 10/21/20 Page 4 of 6 Page ID #46




suggest that all three officers used unauthorized force against Plaintiff, in violation of his rights

under the Fourth, Fourteenth, and/or Eighth Amendments. Count 1 shall proceed against them.

                             Identification of Unknown Defendants

       Count 1 survives screening against the three unknown officers, John Does 1-3. However,

these defendants must be identified with particularity before service of the Complaint can be made

on them. Plaintiff will have the opportunity to engage in limited discovery to ascertain the identity

of these defendants. Rodriguez, 577 F.3d at 832. St. Clair County’s Sheriff will be ADDED as a

defendant, in his or her official capacity only, and shall be responsible for responding to discovery

aimed at identifying the unknown defendants. Once their names are discovered, Plaintiff must file

a motion to substitute each newly-identified defendant in place of the generic designations in the

caption and Complaint.

                                            Disposition

       IT IS ORDERED that the Complaint (Doc. 1) survives screening pursuant to 28 U.S.C.

§ 1915A, as follows: COUNT 1 will proceed against JOHN DOE 1, JOHN DOE 2, and JOHN

DOE 3. However, Defendant LIEUTENANT COLLINS is DISMISSED without prejudice

from this action because the Complaint fails to state any claim for relief against him/her.

In addition, all Bivens and FTCA claims are DISMISSED without prejudice from this action.

       The Clerk’s Office is DIRECTED to ADD the ST. CLAIR COUNTY SHERIFF

(official capacity only) as a defendant in CM/ECF for the sole purpose of responding to discovery

aimed at identifying the three unknown officers (John Does 1-3) with particularity.

       The Clerk of Court shall prepare for Defendants ST. CLAIR COUNTY SHERIFF

(official capacity only), and, once identified, OFFICERS JOHN DOE 1-3: (1) Form 5 (Notice

of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint (Doc. 1), and
                                                 4
 Case 3:20-cv-00670-JPG Document 17 Filed 10/21/20 Page 5 of 6 Page ID #47




this Memorandum and Order to each defendant’s place of employment as identified by Plaintiff.

If a defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk

within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect

formal service on that defendant, and the Court will require that defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with that defendant’s current work address, or his or her last-

known address. This information shall be used only for sending the forms as directed above or for

formally effecting service. Any documentation of the address shall be retained only by the Clerk.

Address information shall not be maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants John Does 1-3 need only respond to the issues in

this Merits Review Order. St. Clair County Sheriff need appear but need not file an answer.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under § 1915, Plaintiff will be required to pay the full amount of the costs, regardless of the fact

that his application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).



                                                 5
 Case 3:20-cv-00670-JPG Document 17 Filed 10/21/20 Page 6 of 6 Page ID #48




       IT IS SO ORDERED.

       DATED: 10/21/2020
                                                       s/J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       United States District Judge

                                              Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all of the defendants have filed answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

in order to give the defendants notice and an opportunity to respond to those motions. Motions

filed before defendants’ counsel has filed an appearance will generally be denied as premature.

The plaintiff need not submit any evidence to the court at this time, unless otherwise directed by

the Court.




                                                 6
